Citation Nr: 0707887	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1999 until February 
2003.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

This matter was previously before the Board in August 2006 
and was remanded for further development.

In his substantive appeal received in February 2005, the 
veteran expressed his desire for a hearing before a Veterans 
Law Judge sitting at the RO.  Such a hearing was scheduled, 
but the veteran failed to report.


FINDING OF FACT

The veteran's current hepatitis C has not been shown by 
competent clinical evidence to be causally related to his 
active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
August 2003, September 2003, and January 2004 letters from 
the RO to the appellant.  These letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, a 
May 2006 letter informed the veteran as to the law pertaining 
to the assignment of a disability rating and effective date 
as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not accomplished prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although the notice was provided 
to the appellant after the initial adjudication, the claim 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran asserts that service connection is warranted for 
hepatitis C.  Initially, the Board notes that the veteran has 
a current diagnosis of hepatitis C.  See July 2003 USPHS 
Indian Hospital record and laboratory results.  Thus, the 
Board finds that the first element of a service connection 
claim has been satisfied.  However, the Board finds that 
service connection is not warranted in the instant case for 
the reasons that follow.

With respect to an in service incurrence, the veteran's 
service medical records are negative for any complaints, 
diagnosis, or treatment of hepatitis C in service.    

Upon VA examination in August 2003, the VA examiner stated 
that the veteran has hepatitis C per the July 2003 private 
medical record.  It was noted that the veteran did not have a 
history of intravenous drug abuse or of a known blood 
transfusion.  The examiner noted that the veteran had 
unprotected sex on two occasions during service.  It was also 
noted that the veteran did not have any tattoos, but he did 
have a piercing of his right nipple.  The Board notes that 
the VA examiner did not provide a nexus opinion.  

In September 2006, a VA physician, based on a review of the 
claims folder, concluded that the likely timeframe or cause 
of the veteran's hepatitis C was indeterminate.  The examiner 
noted that the veteran had multiple risk factors for 
hepatitis C including a piercing and unprotected sex.  It was 
also noted that the veteran's service medical records 
contained diagnoses of viral rhino-sinusitis and 
gastroesophageal reflux disease.  The VA examiner further 
noted that there is no documented evidence of record as to 
when the hepatitis C infection occurred or what the cause 
was.  The examiner acknowledged that it would be purely 
speculation to indicate the cause, timeframe or mode of 
infection of hepatitis.  The examiner did state that, at this 
time, there is no evidence that the veteran's hepatitis C is 
specifically service related.  

The Board notes that the veteran contends that he was exposed 
to blood to blood contact in service, including as a result 
of head laceration sustained in September 2001.  However, the 
September 2006 VA examiner noted that, while the service 
medical records reveal treatment for a superficial head 
laceration in September 2001, there is no documentation in 
the veteran's service medical records of contaminated wounds 
or blood to blood contact with another person.  It was 
observed that there was no notation of blood contamination 
from another patient in connection with treatment for the 
head laceration.  The Board also notes that the record 
reflects that the veteran has referenced other hepatitis C 
risk factors, including having unprotected sex several times 
during service.  However, there is no competent evidence of 
record to establish hepatitis C exposure is in actuality due 
to sexual activity in service.  

The veteran has expressed a belief, including in his August 
2004 notice of disagreement, that his hepatitis C is causally 
related to active service.  However, the Board notes that the 
veteran has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board observes that there is no medical evidence contrary 
to the September 2006 VA examiner's opinion.  The Board finds 
the September 2006 VA physician's opinion to be highly 
probative and, therefore, concludes that the preponderance of 
the evidence is against the claim for service connection for 
hepatitis C.

In conclusion, the competent clinical evidence of record does 
not relate the veteran's hepatitis C to his active duty.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for hepatitis C is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


